DETAILED ACTION


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Guihan on 05/18/2021.

The application has been amended as follows: 
		 

CLAIMS:

		 9.   (Currently amended) The display defined in claim 7, wherein the processing circuitry is configured to incrementally change the first voltage level until the measured single display current matches the expected display current value.





Allowable Subject Matter
Claims 1-7, 9-13, and 15-18 (renumbered claims 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references used singularly or in combination teach or fairly suggest a display comprising a light emitting diode in an array of pixels having a drive transistor and switching transistor; gate driver circuitry to provide a control signal at a first voltage to turn on the switching transistor; a ground power supply voltage trace; sensing circuitry coupled to the ground power supply voltage trace to measure a single display current associated with the entire array of pixels; and processing circuitry configured to change the first voltage level based on the single display current, wherein changing the first voltage level comprises lowering the first voltage level in response to determining that the single display current is less than an expected display current value as recited in claims 1 and similarly, claim 13.  Claim 11, further recites the light emitting diode of each pixel is coupled between a first and a second power supply terminal, wherein the sensing circuitry comprises a current sensing resistor coupled to the second power supply terminal and an analog-to-digital converter coupled to the current sensing resistor and wherein the processing circuitry is configured to lower the first voltage level by a first amount and the second voltage level by the first amount in response to determining that the measured signal display current is less than the expected current.  For these reasons the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625